     Case: 1:20-cr-00896 Document #: 23 Filed: 07/21/21 Page 1 of 2 PageID #:45

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00896
                                                         Honorable Virginia M. Kendall
Rashid Jackson
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 21, 2021:


        MINUTE entry before the Honorable Virginia M. Kendall as to Rashid Jackson.
Teleconference Motion hearing held on 7/21/2021. Defendant Rashid Jackson appeared
via Teleconference. Attorney Saani Mohammed's Motion to withdraw as attorney [21] is
granted. The Court will appoint new counsel. Teleconference Status hearing is continued
for 8/11/2021 at 9:30 AM. Prior to the conference call, you are directed to click on this
hyper link: https://teleconference.uc.att.com/ecm/?bp=40444321 70&mac=2413;900.
Once you are on Judge Kendall's teleconference page, you are directed to join the
conference as A GUEST. It is imperative that you ENTER YOUR NAME and click on
the CALL ME option. Fill in your phone number (no hypens) and NAME. You are
directed to use the CALL ME option because your name will appear for the Judge and the
Court Reporter and they will better be able to discern who is speaking. If you do not have
access to a computer Dial: (877)848−7030, the access code is: 2413900#. Given the
increased volume of users that is anticipated, you are directed to mute your phone until
your case is called. In spite of using the CALL ME option please also remember to SAY
YOUR NAME EACH TIME YOU SPEAK so that the record of the proceedings is
accurate. You are directed not to use the speaker phone function and to test the sound
quality of your listening and speaking device in advance. If you experience an issue being
heard or hearing, please log off and either call in or log back in.The Court prefers that you
use the procedure that requires that the system calls your phone and you enter your name
so that the Court and the Court reporter can see who is speaking during the hearing. By
agreement of Parties and pursuant to Title 18, Section 316l(h)(7)(B)(iv) time is hereby
excluded to 8/11/2021 for the filing and review of Pretrial Motions and continuity of
counsel. Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
   Case: 1:20-cr-00896 Document #: 23 Filed: 07/21/21 Page 2 of 2 PageID #:46

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
